  Case 18-80062      Doc 67       Filed 03/14/19 Entered 03/14/19 13:14:14           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: NATASHA K. GARCIA-CAPLE               §       Case No. 18-80062
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 01/11/2018.

       2) The plan was confirmed on 04/26/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 10/02/2018, 11/29/2018.

       5) The case was dismissed on 11/29/2018.

       6) Number of months from filing or conversion to last payment: 9.

       7) Number of months case was pending: 14.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80062      Doc 67       Filed 03/14/19 Entered 03/14/19 13:14:14      Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 1,710.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                    $ 1,685.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 1,531.60
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 153.40
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 1,685.00

Attorney fees paid and disclosed by debtor(s):                  $ 30.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid        Paid
HELLER & RICHMOND LTD               Lgl      4,000.00    4,000.00    4,000.00   1,531.60        0.00
NATIONSTAR MORTGAGE LLC d/b/a       Sec     11,000.00   13,158.11   13,158.11       0.00        0.00
AT&T                                Uns      1,230.38         NA          NA        0.00        0.00
AVANT INC.                          Uns      7,053.00    7,489.33    7,489.33       0.00        0.00
MIDLAND CREDIT MANAGEMENT           Uns      2,168.00    2,400.06    2,400.06       0.00        0.00
CCS / FIRST NATIONAL BANK           Uns      1,020.00         NA          NA        0.00        0.00
CENTEGRA HEALTH SYSTEM              Uns         82.03         NA          NA        0.00        0.00
CHASE CARD                          Uns        782.00         NA          NA        0.00        0.00
COMENITY BANK / CARSONS             Uns        746.00         NA          NA        0.00        0.00
COMENITY BANK / PIER 1              Uns        392.00         NA          NA        0.00        0.00
COMENITY BANK / MEIJER              Uns        576.00         NA          NA        0.00        0.00
RESURGENT CAPITAL SERVICES          Uns        438.00      531.07      531.07       0.00        0.00
ILLINOIS TOLLWAY AUTHORITY          Uns          0.00         NA          NA        0.00        0.00
MCHENRY COUNTY CIRCUIT              Uns        571.72         NA          NA        0.00        0.00
MCHENRY COUNTY CIRCUIT              Uns        579.22         NA          NA        0.00        0.00
MCHENRY RADIOLOGISTS AN             Uns         69.60         NA          NA        0.00        0.00
SMART SINUS & ALLERGY               Uns        499.14         NA          NA        0.00        0.00
SMILES ON RANDALL                   Uns         27.00         NA          NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-80062      Doc 67       Filed 03/14/19 Entered 03/14/19 13:14:14    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
QUANTUM3 GROUP LLC as agent for     Uns        102.00     217.05     217.05       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      2,022.00   2,221.91   2,221.91       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        341.00     478.65     478.65       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        548.00     599.01     599.01       0.00       0.00
SYNCHRONY BANK                      Uns        116.00     196.93     196.93       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        591.00     745.23     745.23       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        239.00     533.03     533.03       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        186.00     226.02     226.02       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        714.00     875.76     875.76       0.00       0.00
TD BANK USA, N.A.                   Uns        609.00     763.44     763.44       0.00       0.00
VILLAGE OF ALGONQUIN                Uns         70.00        NA         NA        0.00       0.00
WELLS FARGO BANK NA                 Uns        478.00     627.39     627.39       0.00       0.00
BRIAN CAPEL                         Uns          0.00        NA         NA        0.00       0.00
CERVANTES CHATT & PRINCE PC         Sec      1,102.00   1,102.00   1,102.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80062      Doc 67       Filed 03/14/19 Entered 03/14/19 13:14:14    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00          $ 0.00               $ 0.00
      Mortgage Arrearage                       $ 13,158.11           $ 0.00               $ 0.00
      Debt Secured by Vehicle                        $ 0.00          $ 0.00               $ 0.00
      All Other Secured                         $ 1,102.00           $ 0.00               $ 0.00
TOTAL SECURED:                                 $ 14,260.11           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 17,904.88           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration               $ 1,685.00
       Disbursements to Creditors                    $ 0.00

TOTAL DISBURSEMENTS:                                             $ 1,685.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80062        Doc 67      Filed 03/14/19 Entered 03/14/19 13:14:14               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
